DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 19, 2021. Claims 1-2, 3-4, and 7-8 are amended.
The applicant contends:
(1) The doctrine of 112(f) ought not apply to limitations like “supply unit,” because one of ordinary skill would understand them to have definite meaning and structure (p. 6). 
(2) The examiner has asserted that claim 1’s final limitation – controlling the pressure around the opening to be lower than a space between the shaft and inner wall of said opening – will obtain naturally from the fact that the volume around the opening is larger. Yet it should be noted the limitation is compatible with an embodiment in which the “volume between the shaft and inner wall is not smaller than those regions around the opening” (p. 7). Further, the limitation requires this condition to be actively “controlled,” i.e., the gas supplied via inert gas supply pipe 221a is of such quantity that it precludes the penetration of the source gas into the bellows region (pp. 8-9). The prior art does not teach this effect. 
In response, 
(1) As elaborated in the previous Office letter, “unit” is objectively one of the broadest, most indefinite terms in the English language. If it is the applicant’s position that even “unit” evades the title of nonce term, then it would seem nothing could ever qualify as a nonce term. The examiner cannot accept this conclusion nor the line of argumentation which derives it. The 112(f) analysis remains unchanged.
The examiner observes that the terminology which antecedes unit, e.g., “source gas supply,” denotes a function and not a structure. As such, rather than imbuing unit with structure, this syntax serves as the functional link, further justifying the application of 112(f).
(2) To clarify, the examiner does not understand the contested limitation as being tailored only to those structures whose opening is smaller than the surrounding volume. In the previous Office letter, the examiner simply noted that Yamamoto depicts this type of structure. Further, Horie shows that it is known to integrate a first inert gas supply unit at the container’s bottom wall so that it structures the inner wall of the opening between said container and the bellows region (Figs. 8, 10). This means the first inert gas supply unit provides gas directly to the “space between the shaft and an inner wall of the opening,” as the claim requires. Because this space: (1) receives the supply of gas directly, and (2) has a smaller volume than the processing container disposed just above it, the pressure therein will necessarily be higher than a site located in the processing container this is “around the opening.” 

 The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “source gas supply unit” of claim 1;
The “second inert gas supply unit” of claim 1;
The “first inert gas supply unit” of claims 1, 4-5, and 7-8;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “source gas supply unit” will be interpreted as a supply pipe (243a), a mass flow controller (243c), and a valve (243d).
The “second inert gas supply unit” will be interpreted as a supply pipe (245a), a mass flow controller (245c), and a valve (245d).
The “first inert gas supply unit” will be interpreted as a valve (221c), a mass flow controller (221d), and a supply pipe (221a) in accordance with paragraph [0018].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 2015/0093916, in view of Horie, JP 11-302829, and Wantanabe et al., US 6,656,838.
Claims 1, 3, 6: Yamamoto teaches a substrate processing apparatus, comprising (Fig. 1):
A processing container (202);
A substrate support (212);
A shaft (217) supporting the substrate support;
An opening disposed at a bottom portion of the container and penetrated by the shaft (Fig. 1);
A flexible bellows (219) disposed between the opening and the shaft support [0026];
A source gas supply unit (243) constituted by:
A valve (243d) [0037];
A supply pipe (243a);
A mass flow controller (243c);
A second inert gas supply unit (245) constituted by:
A valve (245d) [0120];
A supply pipe (245a);
A mass flow controller (245c);
Yamamoto is silent regarding a “first inert gas supply unit.” Horie, though, identifies the problem of particulate matter which may diffuse into the bellows surrounding a substrate support shaft. To remedy the matter, Horie couples a valve (24) and mass flow controller (25) to a supply pipe, i.e., the “first inert gas supply unit,” to generate a curtain gas flowing from a hole disposed between an upper end of the bellows and the bottom portion of the processing container ([0021]; Fig. 3). Further, Horie provides a valve (27) and exhaust pipe (26), i.e., the “exhaust unit,” to evacuate the inner atmosphere of the bellows. In would have been obvious to integrate these mechanisms within Yamamoto’s system to obviate the contamination of the bellows environment.

Lastly, regarding the final paragraph, the claimed condition will obtain naturally because the volume between the shaft and inner wall is smaller than those regions “around the opening,” i.e., the pressure “around the opening” will be lower because the volume of this space is larger, whereby pressure and volume are inversely correlated. 
Claim 2: As shown by Figure 3, Horie’s bellows side exhaust hole (26) is disposed lower than a lower end of the bellows.
Claims 4-5, 7-8: Figure 3 of Horie depicts gas being pushed through the space between the shaft and opening, which is only possible if the conductance therethrough is larger than that of the bellows side exhaust hole.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716